DETAILED ACTION
	The following action is in response to the amendment filed for application 16/424,354 on December 21, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 4, on line 2, the limitation of “an electric machine” should be replaced with “the electric machine,” since it was already introduced in claim 1.
	With regard to claim 16, on lines 2-3, the limitation of “an electric machine” should be replaced with “the electric machine,” since it was already introduced in claim 15. 
	With regard to claim 17, on lines 1-2, the limitations of “the relationship between transmission clutch pressure and transmission clutch torque capacity” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nefcy ‘100.   With regard to claim 15, Nefcy teaches a system, comprising: an engine 20 in a hybrid vehicle driveline; an electric machine 30 in the hybrid vehicle driveline; a rotation ratio changing device 50 positioned in a driveline between the engine and the electric machine; and a controller 80 including executable instructions stored in non-transitory memory that cause the controller to adjust a torque threshold of an electric machine via the controller (Figs. 2A,2B) in response a value of a clutch adaption counter being greater than a threshold (paragraph 32, where [count = DS request] > 0.  With regard to claim 20, Nefcy teaches the system, where adjusting the torque threshold includes decreasing a magnitude of the torque threshold from a rated amount of torque (Fig. 2A).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin ‘654.
With regard to claim 15, Shin teaches a system, comprising: an engine 1 in a hybrid vehicle driveline; an electric machine 3 in the hybrid vehicle driveline; a rotation ratio changing device 2 .  
Allowable Subject Matter
Claims 1-2 and 5-8 are allowed (claim 4 would be allowed if the 35 USC 112, second paragraph issue is corrected.
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the powertrain operating method as claimed, and particularly including adjusting a relationship between transmission clutch pressure and transmission clutch torque capacity via the controller in response to the value of the clutch adaption counter being greater than the threshold and applying or releasing a transmission clutch responsive to the relationship between transmission clutch pressure and transmission clutch torque capacity, and including the remaining structure and controls of claim 1.  The present invention also particularly includes the system, further comprising additional instructions that cause the controller to adjust the torque threshold of an electric machine in response to a vehicle traveling less than a threshold distance, and including the remaining structure and controls of claim 16.

Response to Arguments
	Applicant argues that Nefcy does not mention a clutch adaptation counter.  With regard to Nefcy, the current limitation of “a clutch adaptation counter” is being interpreted as a downshift request and the threshold value is zero.    
	
Suggestions for Applicant
  	If applicant wishes to amend claim 15 to be similar to claim 1, and amends claim 16 to define the counter as “the total number of downshifts during which the relationship between the transmission clutch pressure and transmission clutch torque capacity is not adjusted via the controller”, then claims 18-19 could be rejoined.  If this is done, AFCP 2.0 would be suggested.  However, if applicant only amends claim 15 to include the limitations of claim 16, claims 18 and 19 would require additional limitations to be added in order to be rejoined.  Otherwise, they should be cancelled along with claims 9-14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takami has been cited to show similar motor torque controls based on a clutch adaptation counter (neutral control > 0).
Kotsuji has been cited to show a similar clutch pressure and torque control based on a clutch adaptation counter S6. 

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	

 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



January 6, 2021